Citation Nr: 0305135	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  02-01 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for prostate cancer due to 
radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from May 1954 to November 
1957.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating actions of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

The record indicates that the veteran may have been exposed 
to ionizing radiation during his participation in atmospheric 
testing of nuclear weapons.  Prostate cancer became manifest 
during the applicable presumptive period after putative 
radiation exposure.  The Board notes that prostate cancer is 
a radiogenic disease pursuant to 38 C.F.R. § 3.311.  The 
Defense Reduction Agency reported that the veteran was 
present at atmospheric tests code-named WIGWAM and REDWING, 
and that the radiation dose level was 0.0 rem gamma at 
WIGWAM, and 0.11 rem gamma at REDWING, reconstructed to read 
0.0 rem gamma as well.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should invite the veteran to 
submit competent evidence regarding the 
amount of radiation he was exposed to 
during Operations WIGWAM and REDWING.  
Any opinion offered must include detail 
the professional qualifications of the 
person offering the estimate, and 
indicate what evidence was reviewed in 
preparing the estimate.

2.  Regardless of the appellant's 
response, the claims folder must be 
forwarded to the VA Under Secretary for 
Benefits for appropriate action and 
development in accordance with 38 C.F.R. 
§ 3.311(a), to include a possible 
referral to the Under Secretary for 
Health.

3.  The RO should also undertake any 
other development it determines to be 
required.  Then, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and provide the appellant and 
his representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant unless he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

